Name: 89/164/EEC: Commission Decision of 14 February 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  mechanical engineering;  economic policy
 Date Published: 1989-03-04

 Avis juridique important|31989D016489/164/EEC: Commission Decision of 14 February 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the German text is authentic) Official Journal L 061 , 04/03/1989 P. 0056 - 0056*****COMMISSION DECISION of 14 February 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the German text is authentic) (89/164/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Federal Republic of Germany has transmitted to the Commission an application in respect of the cities of Bremen and Bremerhaven; Whereas those areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The cities of Bremen and Bremerhaven in the Federal Republic of Germany are hereby found to satisfy the criteria in Article 3 (1) of Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 February 1989. For the Commission Bruce MILLAN